UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7500



JAY TIMOTHY LURZ,

                                              Plaintiff - Appellant,

          versus


JON P. GALLEY, Warden; LIEUTENANT ZANG; MR.
ROACH;    OFFICER   WIERS,  COII;   OFFICER
WIENBRENNER, COII; OFFICER WATSON, Officer,
COII; SERGEANT WILSON,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-04-
333-1-AMD)


Submitted:   March 30, 2005                 Decided:   April 11, 2005


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jay Timothy Lurz, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, David Phelps Kennedy, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jay    Timothy      Lurz   appeals   the    district   court    order

awarding summary judgment to the defendants and dismissing all of

his 42 U.S.C. § 1983 (2000) claims.             We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly,     we   affirm    the   dismissal   of   those   claims     on   the

reasoning of the district court.          See Lurz v. Galley, No. CA-04-

333-1-AMD (D. Md. Aug. 26, 2004).             Lurz raises a First Amendment

issue for the first time in this appeal, but we decline to address

this claim because Lurz failed to properly raise it in the district

court.   See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993)

(“[i]ssues raised for the first time on appeal generally will not

be considered.”).      We also deny Lurz’s motion for appointment of

counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      - 2 -